DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dadu et al (US 2015/0245154)





Dadu teaches: 	
1 and 11. An electronic device comprising:
an input module configured to transfer a first wake up signal for waking up a first processor and an audio signal to the first processor based on detecting a predetermined audio signal (LPE detection of wake word, [0036]);
the first processor operatively connected to the input module (see Fig. 1 LPE connection); and
a second processor operatively connected to the first processor (host processor [0037]), wherein the first processor is configured to:
wake up based on receiving the first wake up signal from the input module, perform a first voice recognition based on a first part of the audio signal (steps 410 and 420, [0036]), and
transfer a second wake up signal for waking up the second processor and the audio signal to the second processor based on a result of the first voice recognition (act 540 [0041]), and
wherein the second processor is configured to:
wake up based on receiving the second wake up signal from the first processor (host processor wakes up [0037]), and
perform a second voice recognition based on at least one of the first part and a second part of the audio signal (see the two recognition stages and commands in [0027] example for send a message).
Singer teaches an input module configured to transfer a first wake up signal for waking up a

2 and 12. The electronic device of claim 1, wherein the first voice recognition includes a speaker recognition based on the first part of the audio signal (see the two recognition stages and commands in [0027] example for send a message), and wherein the second voice recognition includes a speaker recognition based on the first part of the audio signal and a command recognition based on the second part of the audio signal (see the two recognition stages and commands in [0027] example for send a message).

3 and 13. The electronic device of claim 2, wherein the second processor is further configured to:
recognize a voice trigger of a registered speaker for triggering a voice recognition function for the audio signal (see the two recognition stages and commands in [0027] example for send a message), and
recognize a voice command of the registered speaker for executing a voice-based function after recognition of the voice trigger is successful (see the two recognition stages and commands in [0027] example for send a message).

4 and 14. The electronic device of claim 3, wherein the second processor is further configured to execute an application associated with the voice command based on a result of the second voice recognition (see the two recognition stages and commands in [0027] example for send a message).

5 and 15. The electronic device of claim 4, wherein the second processor is further configured to:
maintain an off state of a display of the electronic device while during the second voice recognition, and
turn on the display to display an execution screen of the application in response
to success of the second voice recognition ([0010]).

6 and 16. The electronic device of claim 1, wherein the first processor performs the first voice recognition by switching from a sleep mode to an operational mode, based on the first wake up signal, and
wherein the second processor performs the second voice recognition by switching from a sleep mode to an operational mode, based on the second wake up signal ([0010]).

7 and 17. The electronic device of claim 1, wherein the input module is configured to switch from a sleep mode to an operational mode based on a level of the audio signal ([0016]).

8 and 18. The electronic device of claim 7, wherein the input module is further configured to:
receive the audio signal, perform voice detection by determining a level on the audio signal, and
transfer the first wake up signal and the audio signal, to the first processor if the level of the audio signal is greater than or equal to a preset threshold ([0016]).

9 and 19. The electronic device of claim 1, wherein, if the first voice recognition fails, the first processor is configured to switch from an operational mode to a sleep mode and, if the second voice recognition fails, the first processor and the second processor are configured to switch from an operational mode to a sleep mode (see the steps of Fig. 4).

10 and 20. The electronic device of claim 1, further comprising:
wherein, if the second voice recognition is successful while a display of the electronic device is in an off state, the second processor is configured to turn on the display to display a function execution screen, and if the second voice recognition fails, the display is configured to remain in the off state (see the steps of Fig. 4), and wherein, while the second voice recognition is performed, the second processor is configured to control the display to output a screen indicating that the second voice recognition is being performed, and to display a function execution screen if the second voice recognition succeeds and to turn off the display if the second voice recognition fails (see the steps of Fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW H BAKER/Primary Examiner, Art Unit 2655